DISMISS; and Opinion Filed December 11, 2013.




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-13-01441-CR

                                DAVID SANCHEZ, Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F12-63966-L

                              MEMORANDUM OPINION
                          Before Justices Moseley, Bridges, and Evans

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a). We DIRECT the

Clerk to issue the mandate forthwith.


                                                       PER CURIAM

Do Not Publish
TEX. R. APP. P. 47


131441F.U05